EXHIBIT 10.1



FIRST AMENDMENT
FIRST AMENDMENT, dated as of March 10, 2014 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the outstanding Initial Term B Loans be
refinanced with a new term facility (the “Amended Term Loan Facility”) in
accordance with Section 10.08(e) of the Credit Agreement by obtaining New Term
Loan Commitments (as defined in Section 4 of this Amendment) and having existing
Initial Term B Loans be continued as provided herein;
WHEREAS, J.P. Morgan Securities LLC is the lead arranger and bookrunner for the
Amended Term Loan Facility (in such capacity, the “Lead Arranger”), and Goldman
Sachs Lending Partners LLC, Barclays Bank PLC, Credit Suisse Securities (USA)
LLC, Citigroup Global Markets Inc. and Credit Agricole Corporate and Investment
Bank are the joint lead arrangers and joint bookrunners for the Amended Term
Loan Facility;
WHEREAS, the loans under the Amended Term Loan Facility (the “New Term Loans”)
will replace and refinance the currently outstanding Initial Term B Loans;
WHEREAS, except as otherwise provided herein, the New Term Loans will have the
same terms as the Initial Term B Loans currently outstanding under the Credit
Agreement;
WHEREAS, each existing Initial Term B Lender that executes and delivers a Lender
Addendum (Cashless Roll) attached hereto (a “Lender Addendum (Cashless Roll)”)
and in connection therewith agrees to continue all of its outstanding Initial
Term B Loans as New Term Loans (such continued Initial Term B Loans, the
“Continued Term Loans”, and such Lenders, collectively, the “Continuing Term
Lenders”) will thereby (i) agree to the terms of this Amendment and (ii) agree
to continue all of its existing Initial Term B Loans (such existing Initial Term
B Loans, the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) outstanding on the Amendment
Effective Date (as defined below) as New Term Loans in a principal amount equal
to the aggregate principal amount of such Existing Term Loans so continued (or
such lesser amount as notified to such Lender by the Administrative Agent prior
to the Amendment Effective Date);
WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto (a “Lender Addendum
(Additional Term Lender)” and, together with a Lender Addendum (Cashless Roll),
a “Lender Addendum”)) and agrees in connection therewith to make New Term Loans
(collectively, the “Additional Term Lenders”) will thereby (i) agree to the
terms of this Amendment and (ii) commit to make New Term Loans to the Borrower
on the Amendment Effective Date (the “Additional Term Loans”) in such amount
(not in excess of any such commitment) as is determined by the Administrative
Agent and notified to such Additional Term Lender;
WHEREAS, the proceeds of the Additional Term Loans will be used by the Borrower
to repay in full the outstanding principal amount of the Existing Term Loans
that are not continued as New Term Loans by Continuing Term Lenders;
WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to continue their
Existing Term Loans as New Term Loans and/or to make New Term Loans, as the case
may be, subject to the terms and conditions set forth in this Amendment;



--------------------------------------------------------------------------------



WHEREAS, Section 10.08(e) of the Credit Agreement permits the Borrower to amend
the Credit Agreement, with the written consent of the Administrative Agent and
the New Term Lenders, to refinance the Existing Term Loans with the proceeds of
the Amended Term Loan Facility, which constitute Replacement Term Loans under
the Credit Agreement; and
WHEREAS, the Borrower, the New Term Lenders and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein;
NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:
SECTION 1.    Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.    Amendments to Article I of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:
(a)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:
“Amendment Effective Date” shall mean March 10, 2014.
“First Amendment” shall mean the First Amendment, dated as of the Amendment
Effective Date, to this Agreement.
“New Term Loans” shall have the meaning assigned to such term in the First
Amendment.
(b)    The definition of “Agreement” is hereby amended by inserting “as amended
by the First Amendment and as further amended, supplemented or otherwise
modified from time to time,” immediately after the open parenthesis of “(this
“Agreement”)” in the introductory paragraph to the Credit Agreement.
(c)    The definition of "ABR" is hereby amended by replacing "2.0%" where used
therein to "1.75%".
(d)    The definition of “Applicable Margin” is hereby amended by replacing
“2.50%” where used therein with “2.00%” and is hereby further amended by
replacing “3.50%” where used therein with “3.00%”.
(e)    The definition of “Initial Term B Loan Commitment” is hereby amended and
restated in its entirety as follows:
“Initial Term B Loan Commitment” shall mean, with respect to each Lender, the
agreement, if any, of such Lender: (i) prior to the Amendment Effective Date, to
make Initial Term B Loans as set forth in Section 2.01(a) on the Closing Date or
(ii) on or after the Amendment Effective Date, (a) to continue its Existing Term
Loans (as defined in the First Amendment) as a New Term Loan or (b) to make a
New Term Loan in the amount provided for in the First Amendment. The aggregate
amount of the Initial Term B Loan Commitments on the Amendment Effective Date is
$1,905,600,000.
(f)    The definition of “Initial Term B Loans” is hereby amended and restated
in its entirety as follows:
“Initial Term B Loans” shall mean (i) prior to the Amendment Effective Date, a
Loan made by an Initial Term B Lender pursuant to Section 2.01(a) or (ii) on and
after the Amendment Effective Date, any New Term Loans made or continued
pursuant to the First Amendment.
(g)    The definition of “Lender” is hereby amended by adding the phrase “,
Section 10.08” immediately before the phrase “or Section 2.20”.



2

--------------------------------------------------------------------------------



(h)    The definition of "LIBO Rate" is hereby amended by replacing "1.00%"
where used therein to "0.75%".
(i)    The definition of “Term B Loans” is hereby amended and restated in its
entirety as follows:
“Term B Loans” shall mean (i) prior to the Amendment Effective Date, the Initial
Term B Loans that were made by the Lenders to the Borrower pursuant to Section
2.01(a), (ii) on or after the Amendment Effective Date, any New Term Loans made
or continue hereunder pursuant to the First Amendment and (iii) any Incremental
Term Loans in the form of Term B Loans having the same terms (including pricing,
Yield and amortization) as the New Term Loans made by the Incremental Term
Lenders to the Borrower pursuant to Section 2.01(d).
SECTION 3.    Amendments to Article II of the Credit Agreement.
(a)    Section 2.01 of the Credit Agreement is hereby amended as of the
Amendment Effective Date by adding the following sentence immediately before the
last sentence of Section 2.01(a):
“Following the making or continuation thereof, as applicable, on the Amendment
Effective Date, the New Term Loans shall constitute Initial Term B Loans and
Term B Loans, as applicable, in all respects.”
(b)    Section 2.08(a)(ii) of the Credit Agreement is hereby amended as of the
Amendment Effective Date by replacing the phrase “Closing Date” where used
therein with the phrase “Closing Date or Amendment Effective Date, as
applicable”.
(c)    Section 2.11(h) of the Credit Agreement is hereby amended as of the
Amendment Effective Date by replacing the phrase “twelve (12) month anniversary
of the Closing Date” where used therein with the phrase “twelve (12) month
anniversary of the Amendment Effective Date”.
SECTION 4.    New Term Loans.
(a)    Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Amendment Effective Date) of its
Existing Term Loans as a New Term Loan on the Amendment Effective Date in a
principal amount equal to such Continuing Term Lender’s New Term Loan Commitment
(as defined below) and (ii) each Additional Term Lender agrees to make a New
Term Loan on such date to the Borrower in a principal amount equal to such
Additional Term Lender’s New Term Loan Commitment. For purposes hereof, a Person
shall become a party to the Credit Agreement as amended hereby and a New Term
Lender as of the Amendment Effective Date by executing and delivering to the
Administrative Agent, on or prior to the Amendment Effective Date, a Lender
Addendum (Additional Term Lender) in its capacity as a New Term Lender. For the
avoidance of doubt, the Existing Term Loans of a Continuing Term Lender must be
continued in whole and may not be continued in part unless approved by the Lead
Arranger.
(b)    Each Additional Term Lender will make its New Term Loan on the Amendment
Effective Date by making available to the Administrative Agent, in the manner
contemplated by Section 2.02 of the Credit Agreement, an amount equal to its New
Term Loan Commitment. The “New Term Loan Commitment” (i) of any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Amendment Effective Date (or such lesser amount as notified
to such Lender by the Administrative Agent prior to the Amendment Effective
Date), which shall be continued as an equal amount of New Term Loans, and (ii)
of any Additional Term Lender will be such amount (not exceeding any commitment
offered by such Additional Term Lender) allocated to it by the Administrative
Agent and notified to it on or prior to the Amendment Effective Date. The
commitments of the Additional Term Lenders and the continuation undertakings of
the Continuing Term Lenders are several, and no such Lender will be responsible
for any other such Lender’s failure to make or acquire by continuation its New
Term Loan. The New Term Loans may from time to time be ABR Loans or Eurocurrency
Loans, as determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.02 and 2.03 of the Credit Agreement. The Lenders
having Existing Term Loans that are prepaid in connection with the making of the
New Term Loans shall be entitled to the benefits of Section 2.16 of the Credit
Agreement with

3

--------------------------------------------------------------------------------



respect thereto. The Continuing Term Lenders hereby waive the benefits of
Section 2.16 of the Credit Agreement with respect thereto.
(c)    The obligation of each New Term Lender to make or acquire by continuation
New Term Loans on the Amendment Effective Date is subject to the satisfaction of
the conditions set forth in Section 5 of this Amendment.
(d)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “Initial Term B Loans” shall be deemed a reference to the New Term
Loans contemplated hereby, except as the context may otherwise require.
Notwithstanding the foregoing, the provisions of the Credit Agreement with
respect to indemnification, reimbursement of costs and expenses, increased costs
and break funding payments shall continue in full force and effect with respect
to, and for the benefit of, each Existing Term Lender in respect of such
Lender’s Existing Term Loans to the same extent expressly set forth therein.
(e)    The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.
(f)    For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Lead Arranger, any Lender with Existing Term
Loans that are prepaid as contemplated hereby shall, automatically upon receipt
of the amount necessary to purchase such Lender’s Existing Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive the notice requirements of Sections 2.10(d) and 2.11(a) of the Credit
Agreement in connection with the prepayment or replacement of Existing Term
Loans contemplated hereby.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received (i) a duly
executed and completed counterpart hereof that bears the signature of the
Borrower, (ii) a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent and (iii) Lender Addenda, executed and
delivered by the Continuing Term Lenders and the Additional Term Lenders.
(b)    The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.
(c)    The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Amendment Effective Date.
(d)    To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of- pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of- pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.
(e)    No Event of Default or Default shall have occurred and be continuing.
(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to the New Term Loans, the representations and
warranties set forth in the Loan Documents, as amended by this Amendment, are
true and correct in all material respects on and as of the Amendment Effective
Date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects as of such earlier date (other than the representations and warranties
contained in Section 3.18 of the Credit Agreement, which shall be true and
correct in

4

--------------------------------------------------------------------------------



all material respects as of the Amendment Effective Date)) and (ii) no Default
or Event of Default has occurred and is continuing on the Amendment Effective
Date after giving effect to this Amendment and the New Term Loans.
(g)    The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Amendment Effective Date (after giving effect hereto), a
favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Amendment Effective Date, (B)
addressed to the Administrative Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.
(h)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Amendment Effective Date and certifying:
(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Amendment Effective
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Amendment Effective Date,
(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and
(iii)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.
(i)    The Lenders shall have received a solvency certificate in form and
substance reasonably satisfactory to the Administrative Agent and signed by the
Chief Financial Officer of the Borrower.
(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and

5

--------------------------------------------------------------------------------



regulations, including without limitation, the USA PATRIOT Act, requested not
less than five business days prior to the date hereof.
Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Amendment Effective
Date. Accordingly, any Lender Addendum (Additional Term Lender) submitted by or
on behalf of an Additional Term Lender other than such fronting lender will be
deemed ineffective unless accepted by the Lead Arranger in its sole discretion.
SECTION 6.    Representations and Warranties. The Borrower represents and
warrants to each of the Lenders and the Administrative Agent that as of the
Amendment Effective Date:
6.1.    This Amendment has been duly authorized, executed and delivered by it
and this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
6.2.    Each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the Amendment Effective Date with the same effect as though made on and as of
the Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Amendment Effective Date)).
SECTION 7.    Effect of Amendment.
7.1.    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
7.2.    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment and the Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
7.3.    Except as expressly provided herein or in the Credit Agreement, the
Amended Term Loan Facility shall be subject to the terms and provisions of the
Credit Agreement and the other Loan Documents.
SECTION 8.    General.
8.1.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
8.2.    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent, the Lead
Arranger and the Lenders.

6

--------------------------------------------------------------------------------



8.3.    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.
8.4.    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]


    



7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
 
 
 
By:
 
/s/ Anthony E. Hull
Name:
 
Anthony E. Hull
Title:
 
Executive Vice President, Chief Financial Officer and Treasurer



REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings
 
 
 
By:
 
/s/ Anthony E. Hull
Name:
 
Anthony E. Hull
Title:
 
Executive Vice President, Chief Financial Officer and Treasurer



 

Signature Page to Amendment

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
By:
 
/s/ Kimberly Turner
Name:
 
Kimberly Turner
Title:
 
Executive Director






Signature Page to Amendment

--------------------------------------------------------------------------------



Annex I


ACKNOWLEDGMENT AND CONFIRMATION
(a)    Reference is made to the FIRST Amendment, dated as of March 10, 2014 (the
“Amendment”; capitalized terms used herein without definition shall have the
meanings therein), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 5, 2013 (as amended, modified, restated and supplemented from time to time
prior to the effectiveness of the Amendment, the “Credit Agreement”), among
Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
(b)    The Credit Agreement is being amended and the Borrower is obtaining New
Term Loans to replace the Existing Term Loans pursuant to the Amendment as set
forth therein (the “Amended Credit Agreement”). Each of the parties hereto
hereby agrees, with respect to each Loan Document to which it is a party:
(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and
(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.
(c)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents
(as defined in the Amended Credit Agreement).
(d)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(e)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.
REALOGY GROUP LLC
By:
 
/s/ Anthony E. Hull
Name:
 
Anthony E. Hull
Title:
 
Executive Vice President, Chief Financial Officer and Treasurer


Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



NRT INSURANCE AGENCY, INC.
REALOGY INTERMEDIATE HOLDINGS LLC
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC
By:
 
/s/ Anthony E. Hull
Name:
 
Anthony E. Hull
Title:
 
Chief Financial Officer






Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



AMERICAN TITLE COMPANY OF HOUSTON
ATCOH HOLDING COMPANY
BURNET TITLE LLC
BURNET TITLE HOLDING LLC
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING     LLC
FRANCHISE SETTLEMENT SERVICES LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
GULF SOUTH SETTLEMENT SERVICES, LLC
KEYSTONE CLOSING SERVICES LLC
LAKECREST TITLE, LLC
MARKET STREET SETTLEMENT GROUP LLC
MID-ATLANTIC SETTLEMENT SERVICES LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
NRT SETTLEMENT SERVICES OF TEXAS LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TAW HOLDING INC.
TEXAS AMERICAN TITLE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TITLE RESOURCES INCORPORATED
TRG SETTLEMENT SERVICES, LLP
By:
 
/s/ Thomas N. Rispoli
Name:
 
Thomas N. Rispoli
Title:
 
Chief Financial Officer






Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



BETTER HOMES AND GARDENS REAL ESTATE     LLC
BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY'S INTERNATIONAL REALTY AFFILIATES LLC
SOTHEBY'S INTERNATIONAL REALTY LICENSEE LLC
WORLD REAL ESTATE MARKETING LLC
By:
 
/s/ Andrew G. Napurano
Name:
 
Andrew G. Napurano
Title:
 
Chief Financial Officer




Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
CDRE TM LLC
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL
BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL
BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL
ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL
NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL
NETWORK, INC.
COLORADO COMMERCIAL, LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
NRT ARIZONA LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA REFERRAL LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT COMMERCIAL UTAH LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC
NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PHILADELPHIA LLC
NRT PITTSBURGH LLC
NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC

Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



REFERRAL NETWORK LLC
REFERRAL NETWORK, LLC
REFERRAL NETWORK PLUS, INC.
SOTHEBY'S INTERNATIONAL REALTY, INC.
SOTHEBY'S INTERNATIONAL REALTY
REFERRAL COMPANY, LLC
THE SUNSHINE GROUP (FLORIDA) LTD. CORP.
THE SUNSHINE GROUP, LTD.
VALLEY OF CALIFORNIA, INC.
By:
 
/s/ Kevin R. Greene
Name:
 
Kevin R. Greene
Title:
 
Chief Financial Officer




Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



CARTUS ASSET RECOVERY CORPORATION
CARTUS CORPORATION
By:
 
/s/ Seth I. Truwit
Name:
 
Seth I. Truwit
Title:
 
Assistant Secretary




















Signature Page to Acknowledgment and Confirmation

--------------------------------------------------------------------------------



LENDER ADDENDUM (CASHLESS ROLL) TO THE
AMENDMENT OF THE
CREDIT AGREEMENT
DATED AS OF MARCH 5, 2013


This Lender Addendum (Cashless Roll) (this “Lender Addendum”) is referred to in,
and is a signature page to, the First Amendment (the “Amendment”) to the Amended
and Restated Credit Agreement dated as of March 5, 2013 (the “Credit
Agreement”), among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group
LLC (the “Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
Capitalized terms used but not defined in this Lender Addendum have the meanings
assigned to such terms in the Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to continue its
Existing Term Loans as New Term Loans pursuant to a cashless roll on the
Amendment Effective Date in the amount of its New Term Loan Commitment.
Name of Institution:
 
 
 
 
 
 



Executing as a Continuing Term Lender:
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 




--------------------------------------------------------------------------------



LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE
AMENDMENT OF THE
CREDIT AGREEMENT
DATED AS OF MARCH 5, 2013


This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the First Amendment (the
“Amendment”) to the Amended and Restated Credit Agreement dated as of March 5,
2013 (the “Credit Agreement”), among Realogy Intermediate Holdings LLC
(“Holdings”), Realogy Group LLC (the “Borrower”), the several lenders from time
to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby, (B) on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to make and fund New Term
Loans on the Amendment Effective Date in the amount of such Additional Term
Lender’s New Term Loan Commitment and (C) that on the Amendment Effective Date
it is subject to, and bound by, the terms and conditions of the Credit Agreement
and other Loan Documents as a Lender thereunder.


Name of Institution:
 
 
 
 
 
 



Executing as a Additional Term Lender:
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 






